Case 1:18-cv-00570-JJM-LDA Document 1-8 Filed 10/15/18 Page 1 of 7 PageID #: 76




   EXHIBIT
                                 8
    Case 1:18-cv-00570-JJM-LDA Document 1-8 Filed 10/15/18 Page 2 of 7 PageID #: 77



                               KORDE & ASSOCIATES, P.C.
                                              ATTORNEYS AT LAW

                              SERVING MASSACHUS. I I S, NEW HAMPSHIRE,            & RHODE ISLAND
                                                                          9489 0090 0027 6070 2718 34
September 5, 2018

Felipe D. Mercedes                                               VIA FIRST CLASS MAIL &
160-162 Whittier Avenue                                          CERTIFIED MAIL
Providence, RI 02909
    Our File No. 16-026628
Dear Sir/Madam:

Please be advised that this office represents SheIlpoint Mortgage Servicing as servicer for The Bank Of New York Mellon
FKA The Bank Of New York As Trustee For The Benefit Of The Certificateholders Of The CWABS Inc., Asset-Backed
Certificates, Series 2004-2 (Holder) the present holder of your mortgage to Mortgage Electronic Registration Systems, Inc.
acting solely as a nominee for Domestic Bank, dated October 30, 2003 in the original principal amount of $140,000.00. The
Holder has brought to our attention your delinquent mortgage account regarding the property located at 160-162 Whittier
Avenue, Providence, RI 02909. You are hereby notified that the Holder hereby elects to accelerate the entire indebtedness
and declares the entire balance due and payable forthwith and without further notice. Our client has advised that as of
August 29, 2018, the amount of the debt is $172,102.08. Please note that because interest and other charges continue to
accrue pursuant to the terms of the loan documents, the above figure is subject to change. If you would like a payoff
statement on your loan, please contact the undersigned.
You are hereby further notified that it is the intention of the Holder to foreclose said Mortgage under the Power of Sale for
breach of the conditions of the loan documents.
Please be advised that the amount necessary to reinstate or pay off your loan changes daily. Therefore, if you desire to
reinstate or pay off your loan, please contact this office and it will obtain the amount necessary to reinstate or pay off your
loan. Please also be advised, however, that the Holder reserves its right, if allowed by the loan documents and applicable
law, to refuse to accept a reinstatement and to insist upon full payment of all amounts due.
UNLESS YOU NOTIFY THIS OFFICE WITHIN THIRTY (30) DAYS AFTER RECEIVING THIS NOTICE THAT YOU DISPUTE THE
VALIDITY OF THE DEBT OR ANY PORTION THEREOF, THIS OFFICE WILL ASSUME THIS DEBT IS VALID. IF YOU NOTIFY THIS
OFFICE IN WRITING WITHIN THIRTY (30) DAYS FROM RECEIVING THIS NOTICE THAT YOU DISPUTE THE VALIDITY OF THE
DEBT OR ANY PORTION THEREOF, THIS OFFICE WILL OBTAIN VERIFICATION OF THE DEBT AND MAIL YOU A COPY OF SUCH
VERIFICATION. IF YOU REQUEST THIS OFFICE IN WRITING WITHIN THIRTY (30) DAYS AFTER RECEIVING THIS NOTICE, THIS
OFFICE WILL PROVIDE YOU WITH THE NAME AND ADDRESS OF THE ORIGINAL CREDITOR, IF DIFFERENT FROM THE
CURRENT CREDITOR.
THE LAW DOES NOT REQUIRE THIS OFFICE TO WAIT UNTIL THE END OF THE THIRTY (30) DAY PERIOD BEFORE PROCEEDING
WITH LEGAL ACTION TO COLLECT THIS DEBT.
IF HOWEVER, YOU REQUEST IN WRITING PROOF OF THE DEBT OR ANY PORTION THEREOF OR IF YOU REQUEST THE NAME
AND ADDRESS OF THE ORIGINAL CREDITOR WITHIN THE THIRTY (30) DAYS FROM THE DATE YOU RECEIVE THIS LETTER,
THE FAIR DEBT COLLECTION PRACTICES ACT REQUIRES US TO SUSPEND OUR EFFORTS TO FORECLOSE THE MORTGAGE
ON YOUR PROPERTY, EVEN IF WE HAVE ALREADY INITIATED FORECLOSURE PROCEEDINGS, UNTIL WE MAIL YOU THE
REQUESTED INFORMATION.
PLEASE BE ADVISED THAT THIS LETTER IS AN ATTEMPT TO COLLECT A DEBT, AND ANY INFORMATION OBTAINEp WILL BE
USED FOR THAT PURPOSE.
If you (1) did not execute the Promissory Note relating to this mortgage; (2) are in bankruptcy; or (3) have been
discharged in bankruptcy, this letter is for informational purposes only and is not intended as an attempt to collect
a debt or an act to collect, assess or recover all or any portion of the debt from you personally.
Sincerely,

Susan W. Cody
SWC/ke
        900 CHELMSFORD STREET, SUITE 3102, LOWELL, MASSACHUSETTS 0 1851
                    PHONE: 978-256-1 500 / FAX: 978-256-761 5
          HOURS OF OPERATION: 8:30AM — 5:30PM, EST MONDAY THRU FRIDAY

16-026628 / FCO2
   Case 1:18-cv-00570-JJM-LDA Document 1-8 Filed 10/15/18 Page 3 of 7 PageID #: 78

                               KORDE & ASSOCIATES, P.C.
                                              ATTORNEYS AT LAW
                              SERVING MASSACHUSE.I I S, NEW HAMPSHIRE, & RHODE ISLAND


September 5, 2018                                                           9489 0090 0027 6070 2718 41
Adelaide D. Mercedes                                             VIA FIRST CLASS MAIL &
160-162 Whittier Avenue                                          CERTIFIED MAIL
Providence, RI 02909
    Our File No. 16-026628
Dear Sir/Madam:
Please be advised that this office represents Shellpoint Mortgage Servicing as servicer for The Bank Of New York Mellon
FKA The Bank Of New York As Trustee For The Benefit Of The Certificateholders Of The CWABS Inc., Asset-Backed
Certificates, Series 2004-2 (Holder) the present holder of your mortgage to Mortgage Electronic Registration Systems, Inc.
acting solely as a nominee for Domestic Bank, dated October 30, 2003 in the original principal amount of $140,00Q.00. The
Holder has brought to our attention your delinquent mortgage account regarding the property located at 160-162 Whittier
Avenue, Providence, RI 02909. You are hereby notified that the Holder hereby elects to accelerate the entire indebtedness
and declares the entire balance due and payable forthwith and without further notice. Our client has advised that as of
August 29, 2018, the amount of the debt is $172,102.08. Please note that because interest and other charges continue to
accrue pursuant to the terms of the loan documents, the above figure is subject to change. If you would like a payoff
statement on your loan, please contact the undersigned.
You are hereby further notified that it is the intention of the Holder to foreclose said Mortgage under the Power of Sale for
breach of the conditions of the loan documents.
Please be advised that the amount necessary to reinstate or pay off your loan changes daily. Therefore, if you desire to
reinstate or pay off your loan, please contact this office and it will obtain the amount necessary to reinstate or pay off your
loan. Please also be advised, however, that the Holder reserves its right, if allowed by the loan documents and applicable
law, to refuse to accept a reinstatement and to insist upon full payment of all amounts due.
UNLESS YOU NOTIFY THIS OFFICE WITHIN THIRTY (30) DAYS AFTER RECEIVING THIS NOTICE THAT YOU DISPUTE THE
VALIDITY OF THE DEBT OR ANY PORTION THEREOF, THIS OFFICE WILL ASSUME THIS DEBT IS VALID. IF YOU NOTIFY THIS
OFFICE IN WRITING WITHIN THIRTY (30) DAYS FROM RECEIVING THIS NOTICE THAT YOU DISPUTE THE VALIDITY OF THE
DEBT OR ANY PORTION THEREOF, THIS OFFICE WILL OBTAIN VERIFICATION OF THE DEBT AND MAIL YOU A COPY OF SUCH
VERIFICATION. IF YOU REQUEST THIS OFFICE IN WRITING WITHIN THIRTY (30) DAYS AFTER RECEIVING THIS NOTICE, THIS
OFFICE WILL PROVIDE YOU WITH THE NAME AND ADDRESS OF THE ORIGINAL CREDITOR, IF DIFFERENT FROM THE
CURRENT CREDITOR.
THE LAW DOES NOT REQUIRE THIS OFFICE TO WAIT UNTIL THE END OF THE THIRTY (30) DAY PERIOD BEFORE PROCEEDING
WITH LEGAL ACTION TO COLLECT THIS DEBT.
IF HOWEVER, YOU REQUEST IN WRITING PROOF OF THE DEBT OR ANY PORTION THEREOF OR IF YOU REQUEST THE NAME
AND ADDRESS OF THE ORIGINAL CREDITOR WITHIN THE THIRTY (30) DAYS FROM THE DATE YOU RECEIVE THIS LETTER,
THE FAIR DEBT COLLECTION PRACTICES ACT REQUIRES US TO SUSPEND OUR EFFORTS TO FORECLOSE THE MORTGAGE
ON YOUR PROPERTY, EVEN IF WE HAVE ALREADY INITIATED FORECLOSURE PROCEEDINGS, UNTIL WE MAIL YOU THE
REQUESTED INFORMATION.
PLEASE BE ADVISED THAT THIS LETTER IS AN ATTEMPT TO COLLECT A DEBT, AND ANY INFORMATION OBTAINEp WILL BE
USED FOR THAT PURPOSE.
If you (1) did not execute the Promissory Note relating to this mortgage; (2) are in bankruptcy; or (3) have been
discharged in bankruptcy, this letter is for informational purposes only and is not intended as an attempt $o collect
a debt or an act to collect, assess or recover all or any portion of the debt from you personally.
Sincerely,

Susan W. Cody
SWC/ke




        900 CHELMSFORD STREET, SUITE 31 02, LOWELL, MASSACHUSETTS 0 1 851
                    PHONE: 978-256-1 500 / FAX: 978-256-761 5
          HOURS OF OPERATION: 8:30AM — 5:30PM, EST MONDAY THRU FRIDAY

16-026628 / PCO2
    Case 1:18-cv-00570-JJM-LDA Document 1-8 Filed 10/15/18 Page 4 of 7 PageID #: 79

                               KORDE & ASSOCIATES, P.C.
                                              ATTORNEYS AT LAW
                              SERVING MASSACHUSt I IS, NEW HAMPSHIRE, & RHODE ISLAND

                                                                          9489 0090 0027 6070 2718 58
September 5, 2018
Felipe D. Mercedes                                               VIA FIRST CLASS MAIL &
162 Whittier Avenue 1                                            CERTIFIED MAIL
Providence, RI 02909
    Our File No. 16-026628
Dear Sir/Madam:
Please be advised that this office represents Shellpoint Mortgage Servicing as servicer for The Bank Of New York Mellon
FKA The Bank Of New York As Trustee For The Benefit Of The Certificateholders Of The CWABS Inc., Assqt-Backed
Certificates, Series 2004-2 (Holder) the present holder of your mortgage to Mortgage Electronic Registration Systems, Inc.
acting solely as a nominee for Domestic Bank, dated October 30, 2003 in the original principal amount of $140,000.00. The
Holder has brought to our attention your delinquent mortgage account regarding the property located at 160-162 Whittier
Avenue, Providence, RI 02909. You are hereby notified that the Holder hereby elects to accelerate the entire indabtedness
and declares the entire balance due and payable forthwith and without further notice. Our client has advised that as of
August 29, 2018, the amount of the debt is $172,102.08. Please note that because interest and other charges cpntinue to
accrue pursuant to the terms of the loan documents, the above figure is subject to change. If you would likq a payoff
statement on your loan, please contact the undersigned.
You are hereby further notified that it is the intention of the Holder to foreclose said Mortgage under the Power of Sale for
breach of the conditions of the loan documents.
Please be advised that the amount necessary to reinstate or pay off your loan changes daily. Therefore, if you desire to
reinstate or pay off your loan, please contact this office and it will obtain the amount necessary to reinstate or pay off your
loan. Please also be advised, however, that the Holder reserves its right, if allowed by the loan documents and applicable
law, to refuse to accept a reinstatement and to insist upon full payment of all amounts due.
UNLESS YOU NOTIFY THIS OFFICE WITHIN THIRTY (30) DAYS AFTER RECEIVING THIS NOTICE THAT YOU DISPUTE THE
VALIDITY OF THE DEBT OR ANY PORTION THEREOF, THIS OFFICE WILL ASSUME THIS DEBT IS VALID. IF YOU NOTIFY THIS
OFFICE IN WRITING WITHIN THIRTY (30) DAYS FROM RECEIVING THIS NOTICE THAT YOU DISPUTE THE VALIDITY OF THE
DEBT OR ANY PORTION THEREOF, THIS OFFICE WILL OBTAIN VERIFICATION OF THE DEBT AND MAIL YOU A COPY OF SUCH
VERIFICATION. IF YOU REQUEST THIS OFFICE IN WRITING WITHIN THIRTY (30) DAYS AFTER RECEIVING THIS NOTICE, THIS
OFFICE WILL PROVIDE YOU WITH THE NAME AND ADDRESS OF THE ORIGINAL CREDITOR, IF DIFFERENT FROM THE
CURRENT CREDITOR.
THE LAW DOES NOT REQUIRE THIS OFFICE TO WAIT UNTIL THE END OF THE THIRTY (30) DAY PERIOD BEFORE PROCEEDING
WITH LEGAL ACTION TO COLLECT THIS DEBT.
IF HOWEVER, YOU REQUEST IN WRITING PROOF OF THE DEBT OR ANY PORTION THEREOF OR IF YOU REQUEST THE NAME
AND ADDRESS OF THE ORIGINAL CREDITOR WITHIN THE THIRTY (30) DAYS FROM THE DATE YOU RECEIVE THIS LETTER,
THE FAIR DEBT COLLECTION PRACTICES ACT REQUIRES US TO SUSPEND OUR EFFORTS TO FORECLOSE THE MORTGAGE
ON YOUR PROPERTY, EVEN IF WE HAVE ALREADY INITIATED FORECLOSURE PROCEEDINGS, UNTIL WE MAIL YOU THE
REQUESTED INFORMATION.
PLEASE BE ADVISED THAT THIS LETTER IS AN ATTEMPT TO COLLECT A DEBT, AND ANY INFORMATION OBTAINED WILL BE
USED FOR THAT PURPOSE.
If you (1) did not execute the Promissory Note relating to this mortgage; (2) are in bankruptcy; or (3) have been
discharged in bankruptcy, this letter is for informational purposes only and is not intended as an attempt to collect
a debt or an act to collect, assess or recover all or any portion of the debt from you personally.
Sincerely,

Susan W. Cody
SWC/ke




        900 CHELMSFORD STREET, SUITE 3 102, LOWELL, MASSACHUSE. 1 I S 0 1851
                     PHONE: 978-256-1 500 / FAX: 978-256-761 5
          HOURS OF OPERATION: 8:30AM — 5:30PM, EST MONDAY THRU FRIDAY

16-026628 / FCO2
   Case 1:18-cv-00570-JJM-LDA Document 1-8 Filed 10/15/18 Page 5 of 7 PageID #: 80

                               KORDE & ASSOCIATES, P.C.
                                              ATTORNEYS AT LAW

                              SERVING MASSACHUSE I I S, NEW HAMPSHIRE, & RHODE ISLAND

September 5, 2018                                                           9489 0090 0027 6070 2718 65

Felipe D. Mercedes                                               VIA FIRST CLASS MAIL &
162 Whittier Avenue                                              CERTIFIED MAIL
Providence, RI 02909
    Our File No. 16-026628
Dear Sir/Madam:
Please be advised that this office represents Shellpoint Mortgage Servicing as servicer for The Bank Of New York Mellon
FKA The Bank Of New York As Trustee For The Benefit Of The Certificateholders Of The CWABS Inc., Asset-Backed
Certificates, Series 2004-2 (Holder) the present holder of your mortgage to Mortgage Electronic Registration Systems, Inc.
acting solely as a nominee for Domestic Bank, dated October 30, 2003 in the original principal amount of $140,000.00. The
Holder has brought to our attention your delinquent mortgage account regarding the property located at 160-102 Whittier
Avenue, Providence, RI 02909. You are hereby notified that the Holder hereby elects to accelerate the entire indebtedness
and declares the entire balance due and payable forthwith and without further notice. Our client has advised that as of
August 29, 2018, the amount of the debt is $172,102.08. Please note that because interest and other charges continue to
accrue pursuant to the terms of the loan documents, the above figure is subject to change. If you would like a payoff
statement on your loan, please contact the undersigned.
You are hereby further notified that it is the intention of the Holder to foreclose said Mortgage under the Power of Sale for
breach of the conditions of the loan documents.
Please be advised that the amount necessary to reinstate or pay off your loan changes daily. Therefore, if yoy desire to
reinstate or pay off your loan, please contact this office and it will obtain the amount necessary to reinstate or pay off your
loan. Please also be advised, however, that the Holder reserves its right, if allowed by the loan documents and applicable
law, to refuse to accept a reinstatement and to insist upon full payment of all amounts due.
UNLESS YOU NOTIFY THIS OFFICE WITHIN THIRTY (30) DAYS AFTER RECEIVING THIS NOTICE THAT YOU DISPUTE THE
VALIDITY OF THE DEBT OR ANY PORTION THEREOF, THIS OFFICE WILL ASSUME THIS DEBT IS VALID. IF YOU NOTIFY THIS
OFFICE IN WRITING WITHIN THIRTY (30) DAYS FROM RECEIVING THIS NOTICE THAT YOU DISPUTE THE VALIDITY OF THE
DEBT OR ANY PORTION THEREOF, THIS OFFICE WILL OBTAIN VERIFICATION OF THE DEBT AND MAIL YOU A COPY OF SUCH
VERIFICATION. IF YOU REQUEST THIS OFFICE IN WRITING WITHIN THIRTY (30) DAYS AFTER RECEIVING THIS NOTICE, THIS
OFFICE WILL PROVIDE YOU WITH THE NAME AND ADDRESS OF THE ORIGINAL CREDITOR, IF DIFFERENT FROM THE
CURRENT CREDITOR.
THE LAW DOES NOT REQUIRE THIS OFFICE TO WAIT UNTIL THE END OF THE THIRTY (30) DAY PERIOD BEFORE PROCEEDING
WITH LEGAL ACTION TO COLLECT THIS DEBT.
IF HOWEVER, YOU REQUEST IN WRITING PROOF OF THE DEBT OR ANY PORTION THEREOF OR IF YOU REQUEST THE NAME
AND ADDRESS OF THE ORIGINAL CREDITOR WITHIN THE THIRTY (30) DAYS FROM THE DATE YOU RECEIVE THIS LETTER,
THE FAIR DEBT COLLECTION PRACTICES ACT REQUIRES US TO SUSPEND OUR EFFORTS TO FORECLOSE THE MORTGAGE
ON YOUR PROPERTY, EVEN IF WE HAVE ALREADY INITIATED FORECLOSURE PROCEEDINGS, UNTIL WE MAIL YOU THE
REQUESTED INFORMATION.
PLEASE BE ADVISED THAT THIS LETTER IS AN ATTEMPT TO COLLECT A DEBT, AND ANY INFORMATION OBTAINED WILL BE
USED FOR THAT PURPOSE.
If you (1) did not execute the Promissory Note relating to this mortgage; (2) are in bankruptcy; or (3) hfive been
discharged in bankruptcy, this letter is for informational purposes only and is not intended as an attempt to collect
a debt or an act to collect, assess or recover all or any portion of the debt from you personally.
Sincerely,

Susan W. Cody
SWC/ke




        900 CHELMSFORD STREET, SUITE 3102, LOWELL, MASSACHUSE. I IS 01 85 1
                    PHONE: 978-256-1 500 / FAX: 978-256-761 5
          HOURS OF OPERATION: 8:30AM — 5:30PM, EST MONDAY THRU FRIDAY

16-026628 / FCO2
    Case 1:18-cv-00570-JJM-LDA Document 1-8 Filed 10/15/18 Page 6 of 7 PageID #: 81

                               KORDE & ASSOCIATES, P.C.
                                              ATTORNEYS AT LAW
                              SERVING MASSACHUSE I I S, NEW HAMPSHIRE, & RHODE ISLAND


September 5, 2018                                                            9489 0090 0027 6070 2718 72

Adelaida D. Mercedes                                             VIA FIRST CLASS MAIL &
162 Whittier Avenue 1                                            CERTIFIED MAIL
Providence, RI 02909
    Our File No. 16-026628
Dear Sir/Madam:
Please be advised that this office represents Shellpoint Mortgage Servicing as servicer for The Bank Of New York Mellon
FKA The Bank Of New York As Trustee For The Benefit Of The Certificateholders Of The CWABS Inc., Asset-Backed
Certificates, Series 2004-2 (Holder) the present holder of your mortgage to Mortgage Electronic Registration Systems, Inc.
acting solely as a nominee for Domestic Bank, dated October 30, 2003 in the original principal amount of $140,00Q.00. The
Holder has brought to our attention your delinquent mortgage account regarding the property located at 160-162 Whittier
Avenue, Providence, RI 02909. You are hereby notified that the Holder hereby elects to accelerate the entire indebtedness
and declares the entire balance due and payable forthwith and without further notice. Our client has advised that as of
August 29, 2018, the amount of the debt is $172,102.08. Please note that because interest and other charges cpntinue to
accrue pursuant to the terms of the loan documents, the above figure is subject to change. If you would like a payoff
statement on your loan, please contact the undersigned.
You are hereby further notified that it is the intention of the Holder to foreclose said Mortgage under the Power of Sale for
breach of the conditions of the loan documents.
Please be advised that the amount necessary to reinstate or pay off your loan changes daily. Therefore, if you desire to
reinstate or pay off your loan, please contact this office and it will obtain the amount necessary to reinstate or pay off your
loan. Please also be advised, however, that the Holder reserves its right, if allowed by the loan documents and applicable
law, to refuse to accept a reinstatement and to insist upon full payment of all amounts due.
UNLESS YOU NOTIFY THIS OFFICE WITHIN THIRTY (30) DAYS AFTER RECEIVING THIS NOTICE THAT YOU DISPUTE THE
VALIDITY OF THE DEBT OR ANY PORTION THEREOF, THIS OFFICE WILL ASSUME THIS DEBT IS VALID. IF YOU NOTIFY THIS
OFFICE IN WRITING WITHIN THIRTY (30) DAYS FROM RECEIVING THIS NOTICE THAT YOU DISPUTE THE VALIDITY OF THE
DEBT OR ANY PORTION THEREOF, THIS OFFICE WILL OBTAIN VERIFICATION OF THE DEBT AND MAIL YOU A COPY OF SUCH
VERIFICATION. IF YOU REQUEST THIS OFFICE IN WRITING WITHIN THIRTY (30) DAYS AFTER RECEIVING THIS NOTICE, THIS
OFFICE WILL PROVIDE YOU WITH THE NAME AND ADDRESS OF THE ORIGINAL CREDITOR, IF DIFFERENT FROM THE
CURRENT CREDITOR.
THE LAW DOES NOT REQUIRE THIS OFFICE TO WAIT UNTIL THE END OF THE THIRTY (30) DAY PERIOD BEFORE PROCEEDING
WITH LEGAL ACTION TO COLLECT THIS DEBT.
IF HOWEVER, YOU REQUEST IN WRITING PROOF OF THE DEBT OR ANY PORTION THEREOF OR IF YOU REQUEST THE NAME
AND ADDRESS OF THE ORIGINAL CREDITOR WITHIN THE THIRTY (30) DAYS FROM THE DATE YOU RECEIVE TH1$ LETTER,
THE FAIR DEBT COLLECTION PRACTICES ACT REQUIRES US TO SUSPEND OUR EFFORTS TO FORECLOSE THE MORTGAGE
ON YOUR PROPERTY, EVEN IF WE HAVE ALREADY INITIATED FORECLOSURE PROCEEDINGS, UNTIL WE MAIL YOU THE
REQUESTED INFORMATION.
PLEASE BE ADVISED THAT THIS LETTER IS AN ATTEMPT TO COLLECT A DEBT, AND ANY INFORMATION OBTAINEp WILL BE
USED FOR THAT PURPOSE.
If you (1) did not execute the Promissory Note relating to this mortgage; (2) are in bankruptcy; or (3) have been
discharged in bankruptcy, this letter is for informational purposes only and is not intended as an attempt to collect
a debt or an act to collect, assess or recover all or any portion of the debt from you personally.
Sincerely,

Susan W. Cody
SWC/ke




        900 CHELMSFORD STREET, SUITE 3 102, LOwELL, MASSACHUSETTS 01851
                    PHONE: 978-256-1500 / FAX: 978-256-761 5
          HOURS OF OPERATION: 8:30AM — 5:30PM, EST MONDAY THRU FRIDAY

16-026628 / PCO2
    Case 1:18-cv-00570-JJM-LDA Document 1-8 Filed 10/15/18 Page 7 of 7 PageID #: 82

                               KORDE & ASSOCIATES, P.C.
                                              ATTORNEYS AT LAW
                              SERVING MASSACHUSETTS, NEW HAMPSHIRE, & RHODE ISLAND


September 5, 2018                                                          9489 0090 0027 6070 2718 89
Felipe D. Mercedes                                                VIA FIRST CLASS MAIL &
c/o John Ennis, Esq.                                              CERTIFIED MAIL
1200 Reservoir Avenue
Cranston, RI 02920
    Our File No. 16-026628
Dear Sir/Madam:

Please be advised that this office represents Shellpoint Mortgage Servicing as servicer for The Bank Of New York Mellon
FKA The Bank Of New York As Trustee For The Benefit Of The Certificateholders Of The CWABS Inc., Asset-Backed
Certificates, Series 2004-2 (Holder) the present holder of your mortgage to Mortgage Electronic Registration Systems, Inc.
acting solely as a nominee for Domestic Bank, dated October 30, 2003 in the original principal amount of $140,000.00. The
Holder has brought to our attention your delinquent mortgage account regarding the property located at 160-16g Whittier
Avenue, Providence, RI 02909. You are hereby notified that the Holder hereby elects to accelerate the entire indebtedness
and declares the entire balance due and payable forthwith and without further notice. Our client has advised that as of
August 29, 2018, the amount of the debt is $172,102.08. Please note that because interest and other charges cpntinue to
accrue pursuant to the terms of the loan documents, the above figure is subject to change. If you would like a payoff
statement on your loan, please contact the undersigned.
You are hereby further notified that it is the intention of the Holder to foreclose said Mortgage under the Power of Sale for
breach of the conditions of the loan documents.
Please be advised that the amount necessary to reinstate or pay off your loan changes daily. Therefore, if you desire to
reinstate or pay off your loan, please contact this office and it will obtain the amount necessary to reinstate or pay off your
loan. Please also be advised, however, that the Holder reserves its right, if allowed by the loan documents and applicable
law, to refuse to accept a reinstatement and to insist upon full payment of all amounts due.
UNLESS YOU NOTIFY THIS OFFICE WITHIN THIRTY (30) DAYS AFTER RECEIVING THIS NOTICE THAT YOU DISPUTE THE
VALIDITY OF THE DEBT OR ANY PORTION THEREOF, THIS OFFICE WILL ASSUME THIS DEBT IS VALID. IF YOU NOTIFY THIS
OFFICE IN WRITING WITHIN THIRTY (30) DAYS FROM RECEIVING THIS NOTICE THAT YOU DISPUTE THE VALIDITY OF THE
DEBT OR ANY PORTION THEREOF, THIS OFFICE WILL OBTAIN VERIFICATION OF THE DEBT AND MAIL YOU A COPY OF SUCH
VERIFICATION. IF YOU REQUEST THIS OFFICE IN WRITING WITHIN THIRTY (30) DAYS AFTER RECEIVING THIS NOTICE, THIS
OFFICE WILL PROVIDE YOU WITH THE NAME AND ADDRESS OF THE ORIGINAL CREDITOR, IF DIFFERENT FROM THE
CURRENT CREDITOR.
THE LAW DOES NOT REQUIRE THIS OFFICE TO WAIT UNTIL THE END OF THE THIRTY (30) DAY PERIOD BEFORE PRQCEEDING
WITH LEGAL ACTION TO COLLECT THIS DEBT.
IF HOWEVER, YOU REQUEST IN WRITING PROOF OF THE DEBT OR ANY PORTION THEREOF OR IF YOU REQUEST THE NAME
AND ADDRESS OF THE ORIGINAL CREDITOR WITHIN THE THIRTY (30) DAYS FROM THE DATE YOU RECEIVE THIS LETTER,
THE FAIR DEBT COLLECTION PRACTICES ACT REQUIRES US TO SUSPEND OUR EFFORTS TO FORECLOSE THE MORTGAGE
ON YOUR PROPERTY, EVEN IF WE HAVE ALREADY INITIATED FORECLOSURE PROCEEDINGS, UNTIL WE MAIL YOU THE
REQUESTED INFORMATION.
PLEASE BE ADVISED THAT THIS LETTER IS AN ATTEMPT TO COLLECT A DEBT, AND ANY INFORMATION OBTAINED WILL BE
USED FOR THAT PURPOSE.
If you (1) did not execute the Promissory Note relating to this mortgage; (2) are in bankruptcy; or (3) have been
discharged in bankruptcy, this letter is for informational purposes only and is not intended as an attempt to collect
a debt or an act to collect, assess or recover all or any portion of the debt from you personally.
Sincerely,

Susan W. Cody
SWC/ke



        900 CHELMSFORD STREET, SUITE 31 02, LOWELL, MASSACHUSETTS 0 1 851
                    PHONE: 978-256-1500 / FAX: 978-256-761 5
          HOURS OF OPERATION: 8:30AM — 5:30PM, EST MONDAY THRU FRIDAY

16-026628 / PCO2
